Title: To James Madison from Daniel Clark, 20 April 1802
From: Clark, Daniel
To: Madison, James


					
						Sir
						Philadelphia 20 April 1802
					
					I have received your Letter of the 18th. ulto. with the Commission inclosed in it, and in 

consequence of your directions transmit you the Bond required for the performance of my duty as 

Consul. Immediately after my arrival at New Orleans I shall have the Honor of addressing you on 

the Subjects recommended to me and will exert myself to the utmost to be of service in that 

Quarter. I remain with respect & Esteem Sir Your very humble Servant.
					
						Daniel Clark
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
